Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Cameron US20160330999 discloses in fig. 3 and ¶79 a vapor provision system configured to selectively generate vapors with different flavor characteristics for inhalation by a user, the system comprising: a first vapor precursor material (vaporizable material of container 202a) having a first flavor characteristic; a second vapor precursor material (vaporizable material of container 202b) having a second flavor characteristic which is different from the first flavor characteristic; at least one vaporizer (heating element 214 of fig. 3 and ¶75) for generating vapor from the first vapor precursor material and the second vapor precursor material; and control circuitry (processor 102 of fig.3 and ¶79) configured to control the at least one vaporizer to generate vapor from the first vapor precursor material and the second vapor precursor in a ratio selected to provide vapor with a selected flavor characteristic for normal use.
However no prior art discloses, teaches or suggests “wherein the control circuitry is further configured to determine if a user notification condition arises for the vapor provision system, and in response to determining that the user notification condition has arisen, to control the at least one vaporizer to generate vapor from the first vapor precursor material and the second vapor precursor in a modified ratio to provide vapor with a modified flavor characteristic that is different from the selected flavor characteristic so as to provide a user with an indication the user notification condition has arisen”.
Claim 1 and associated dependent claims are allowed. Independent claims 17 and 18 include analogous limitations to claim 1 thus are similarly allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685